DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a two component composition, classified in 522/53.
II. Claims 16-19, drawn to a kit for forming a three dimensional object, classified in 430.
III. Claim 20, drawn to a three dimensional object, classified in 702.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed has a materially different design as one is a composition and the other is a kit.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as the three dimensional object of Group III could be formed using any curable composition.  The subcombination has separate utility such as a composition or making films or protective coatings.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions of Group II and Group III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have materially different designs as one is a kit and the other is a three demnsional object.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Balaram Gupta on November 8, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 of copending Application No. 17/024,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is a single component composition wherein the current invention is a two component composition.  However, it is well known, and therefore obvious to one skilled in the art prior to the effective filing date of the present invention, to separate the reactive components into multiple parts in order to improve stability of the composition in storage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said monomer of formula (IV)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weitekamp et al (US 2014/0099573).
With regards to claim 1, Weitekamp teaches a photosensitive composition (abstract) that contains a photoacid generator (0004), a monomer having the following structure:

    PNG
    media_image1.png
    95
    188
    media_image1.png
    Greyscale

(0089) wherein

    PNG
    media_image2.png
    311
    283
    media_image2.png
    Greyscale

(0089), and a catalyst having the following structure:

    PNG
    media_image3.png
    109
    147
    media_image3.png
    Greyscale

(0123 and 0216 example 7) wherein

    PNG
    media_image4.png
    215
    283
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    115
    284
    media_image5.png
    Greyscale

(0114-0121 and 0216 example 7).
	Weitekamp is silent on the storage of the composition as a single composition or a two part composition.  However, it is known in the art and, therefore, would be obvious to one skilled in the art prior to the effective filing date of the present invention to store the composition in two parts wherein the reactive species are separated with the motivation for doing so to be because it lengthens the stability of the composition until use.
	With regards to claim 2, Weitekamp teaches the addition of dicyclopentadiene (as applicants cite as reading on claimed formula IV) (0093).
	With regards to claim 3, Weitekamp is silent on the viscosity and miscibility of each monomer.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed monomers are used in the art, the claimed physical properties relating to the viscosity and miscibility of the components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	With regards to claim 5, Weitekamp teaches the first monomer to be the following:
a monomer having the following structure:

    PNG
    media_image1.png
    95
    188
    media_image1.png
    Greyscale

(0089) wherein

    PNG
    media_image2.png
    311
    283
    media_image2.png
    Greyscale

(0089) and the second monomer to be dicyclopentadiene (as applicants cite as reading on claimed formula IV) (0093).
With regards to claim 6, Weitekamp teaches the monomer to be the following compound:

    PNG
    media_image6.png
    52
    81
    media_image6.png
    Greyscale

(0210 example 3).
With regards to claims 9 and 10, Weitekamp teaches the following catalyst:

    PNG
    media_image7.png
    133
    225
    media_image7.png
    Greyscale

(example 7).
With regards to claim 11, Weitekamp teaches the addition of a triazine compound (0053).


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki (JP 2014-177568) in view of Khalimon et al (7-30-2012, Organometallics, 31, 5634-5637).
With regards to claims 1, 9, and 10, Mizuki teaches a polymerizable composition (title) that contains a cycloolefin monomer, a metathesis catalyst, and a radical generator (0010) wherein the cycloolefin monomer that includes tetracyclododecene (0012).
Mizuki does not teach the combination of a photo or thermal active acid generator and a ruthenium catalyst containing a Ru=C.
Khalimon teaches a catalyst system for ring opening metathesis polymerization (abstract).  Khalimon teaches the catalyst to have the following structure:

    PNG
    media_image8.png
    218
    193
    media_image8.png
    Greyscale

(page 5635).  Khalimon teaches the motivation for using this catalyst with a photoacid generator to be because it forms a highly efficient catalyst for ring opening polymerization (abstract) and allows for more control over patterning process or device manufacturing (page 5634).  Khalimon and Mizuki are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the catalyst of Khalimon as the catalyst of Mizuki, thereby obtaining the present invention.
With regards to claims 2 and 7, Mizuki teaches the monomer to include dicyclopentadiene (0012).
	With regards to claim 3, Mizuki is silent on the viscosity and miscibility of each monomer.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed monomers are used in the art, the claimed physical properties relating to the viscosity and miscibility of the components are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claims 4, 5, and 6, Mizuki teaches the monomer to include tetracyclododecene (0012).
With regards to claim 8, Mizuki teaches the monomer to include dicyclopentadiene and tetracyclododecene (0012).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki (JP 2014-177568) in view of Khalimon et al (7-30-2012, Organometallics, 31, 5634-5637) as applied to claim 1 above, and further in view of Vidavsky et al (WO 2016/063282).
With regards to claims 11-14, the disclosure of Mizuki in view of KIhalimon is adequately set forth in paragraph 17 above and is herein incorporated by reference.
Mizuki does not teach the addition of the photoactive compound being the claimed thioxanthone or triazine.
Vidavsky teaches a ring-opening metathesis polymerization (title) that contains the following monomer:

    PNG
    media_image9.png
    204
    307
    media_image9.png
    Greyscale

(page 35) wherein

    PNG
    media_image10.png
    212
    490
    media_image10.png
    Greyscale

(page 35), a ruthenium carbide catalyst (page 42) and a pre-catalyst that includes sulfonium salt that is a triaryl sulfonium salt (page 44), iodonium salt and/or traizines (page 44).  Vidavsky teaches the sulfonium salt to include triphenylsulfonium chloride (page 44) and the triazine to be 2-(4-methoxystyryl)-4,6-bis(trichloromethyl)-1,3,5-triazine (page 44).  Vidavsky teaches the motivation for using this pre catalyst components to be because it initiates ROMP of a monomer upon exposure to a stimulus (page 44).  Vidavsky, Mizuki, and KIhalimon are analogous in the art of ROMP polymerization.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the PAG of Vidavsky in the composition of Mizuki, thereby obtaining the present invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references qualify as 102(a)(2) and do not include the ruthenium carbide catalyst to contain a triple bond: Rhodes et al (US 2019/0048130) and Burtovyy (US 2019/0232267).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763